Case 1:20-cv-21707-JEM Document 157 Entered on FLSD Docket 08/20/2021 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                CASE NO: 20-21707-CV-MARTINEZ

   RAYMOND JAMES FINANCIAL, INC.,

                  Plaintiff,

   vs.

  FEDERAL INSURANCE COMPANY;
  TRAVELERS CASUALTY AND SURETY
  COMPANY OF AMERICA; GREAT
  AMERICAN INSURANCE COMPANY;
  BEAZLEY INSURANCE COMPANY, INC.;
  and ST. PAUL MERCURY INSURANCE
  COMPANY,

                  Defendants.

         PLAINTIFF RAYMOND JAMES FINANCIAL, INC.’S REPLY IN FURTHER
         SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT AGAINST
              DEFENDANT GREAT AMERICAN INSURANCE COMPANY

          Plaintiff, Raymond James Financial, Inc. (“Raymond James”), by and through undersigned

  counsel, files this reply in further support of its Motion for Partial Summary Judgment against

  Defendant Great American Insurance Company, Inc. (the “Motion”) [ECF No. 125], and states:

          In its Response to the Motion, GAIC has withdrawn its Seventeenth, Eighteenth and

  Twentieth Affirmative Defenses. [ECF No. 147]. Notwithstanding this withdrawal, the Court

  may still grant summary judgment in favor of Raymond James on these defenses. See Rios v. State

  Farm Mut. Auto. Ins. Co., No. 11-80571-CIV, 2012 WL 3230431, at *2-3 (S.D. Fla. Aug. 6, 2012)

  (granting plaintiff’s motion for partial summary judgment even after defendant agreed to withdraw

  affirmative defenses in its response). Alternatively, if the Court denies the Motion as moot, GAIC

  should be prohibited from introducing any evidence in support of these withdrawn defenses at

  trial. See FDIC v. Loudermilk, No. 1:12-CV-4156-TWT, 2016 WL 7334643, at *2 (N.D. Ga. Oct.
Case 1:20-cv-21707-JEM Document 157 Entered on FLSD Docket 08/20/2021 Page 2 of 5




  5, 2016) (denying motion for summary judgment as moot in light of withdrawn defenses but

  including in order that “Defendants will be prohibited from presenting evidence as to the

  withdrawn affirmative defenses at trial”).

         As to GAIC’s Third Affirmative Defense, Raymond James has been clear from the outset

  that it was seeking only the $60 million “single loss” limit of liability under the Bonds. Indeed,

  the very first sentence of the original Complaint and First Amended Complaint could not be

  clearer: “This is an action for breach of contract against the Insurers that promised a $60 million

  tower of ‘single’ loss employee fidelity coverage . . . .” [ECF No. 1 at ¶ 1; ECF No. 39 at ¶ 1; see

  also ECF No. 126 at Ex. A, Resp. No. 3]. Therefore, the aggregate limit of liability is completely

  inapplicable.

         Finally, as to GAIC’s Thirteenth Affirmative Defense, Raymond James has never indicated

  an intention to seek the recovery of fees and costs it incurred in the underlying lawsuits against

  Raymond James and Burstein. Rather, it has always claimed to be seeking to recover attorneys’

  fees and costs in this action pursuant to Fla. Stat. § 627.428. See [ECF No. 39; ECF No. 126 at

  Ex. 4, Resp. No. 3]. In the event Raymond James prevails against GAIC, an award of fees under

  Fla. Stat. § 627.428 “is a mandatory, non-discretionary requirement of law.” Sanchez v. AN Luxury

  Imports of Pembroke Pines, Inc., 216 So. 3d 723, 730 (Fla. Dist. Ct. App. 2017). However,

  Raymond James agrees that its entitlement to attorneys’ fees and costs can be dealt with after trial.

         WHEREFORE, Raymond James respectfully requests that the Court grant Raymond

  James’ Motion for Partial Summary Judgment Against Defendant Great American Insurance

  Company [ECF No. 125] and grant such other and further relief as the Court deems just and proper.




                                                   2
Case 1:20-cv-21707-JEM Document 157 Entered on FLSD Docket 08/20/2021 Page 3 of 5




  Date: August 20, 2021                       Respectfully submitted,


                                              /s/ Jason S. Mazer
                                              Jason S. Mazer, Esq.
                                              Florida Bar No. 0149871
                                              Joshua R. Alhalel, Esq.
                                              Florida Bar No. 0016320
                                              CIMO MAZER MARK PLLC
                                              100 Southeast Second Street, Suite 3650
                                              Miami, Florida 33131
                                              Telephone: (305) 374-6481
                                              Fax: (305) 374-6488
                                              jmazer@cmmlawgroup.com
                                              jalhalel@cmmlawgroup.com




                                 CERTIFICATE OF SERVICE

         I hereby certify that on August 20, 2021, 2021, I electronically filed this Reply with the

  Clerk of Court using CM/ECF. I also certify that the foregoing document is being served this day

  on parties listed in the below Service List via transmission of Notices of Electronic Filing

  generated by CM/ECF.



                                                      /s/ Jason S. Mazer




                                                 3
Case 1:20-cv-21707-JEM Document 157 Entered on FLSD Docket 08/20/2021 Page 4 of 5




                                           SERVICE LIST
   Kristina L. Marsh, Esq.                          James M. Kaplan, Esq.
   Florida Bar No. 0311080                          Florida Bar No. 921040
   GORDON REES SCULLY                               KAPLAN ZEENA LLP
   MANSUKHANI                                       2 South Biscayne Boulevard, Suite 3050
   601 S. Harbor Island Blvd., Suite 109            Miami, Florida 33131
   Tampa, FL 33602                                  Telephone: (305) 530-0800
   Telephone (Main): 813-444-9700                   Facsimile: (305) 530-0801
   Telephone (Direct) 813-523-4937                  James.kaplan@kaplanzeena.com
   Facsimile: 813-377-3505                          Elizabeth.salom@kaplanzeena.com
   kmarsh@grsm.com                                  service@kaplanzeena.com
   afiorito@grsm.com                                and
   cflores@grsm.com                                 Michael Keeley, Esq.
   fgude@grsm.com                                   John R. Riddle, Esq.
   kwatson@grsm.com                                 Clark Hill Strasburger
   Tampapleadings@grsm.com                          901 Main Street, Suite 6000
                                                    Dallas, Texas 75202-3794
   and                                              Telelphone: (214) 651-4718
                                                    Facsimile: (214) 659-4121
   Scott L. Schmookler, Esq.                        mkeeley@clarkhill.com
   Sarah Riedl Clark, Esq.                          jriddle@clarkhill.com
   Chantal Christine Wonder, Esq.
   Angel Lewosz, Esq.                               Counsel for Beazley Insurance Company, Inc.
   GORDON REES SCULLY
   MANSUKHANI
   One North Franklin, Suite 800
   Chicago, IL 60606
   Telephone: 312-980-6779
   sschmookler@grsm.com
   srclark@grsm.com
   cwonder@grsm.com
   aruff@grsm.com
   alewosz@grsm.com

   Counsel for Federal Insurance Company




                                                4
Case 1:20-cv-21707-JEM Document 157 Entered on FLSD Docket 08/20/2021 Page 5 of 5




   E.A. “Seth” Mills, Jr., Esq.                    Dustin C. Blumenthal
   Florida Bar No. 339652                          Florida Bar No. 0149871
   Ryan J. Weeks, Esq.                             Goldberg Segalla
   Florida Bar No. 5 7 8 9 7                       222 Lakeview Avenue, Suite 800
   MILLS PASKERT DIVERS                            West Palm Beach, FL 33401
   100 N. Tampa Street, Suite 3700                 Telephone: (561) 618-4485
   Telephone: (813) 229-3500                       Facsimile: (561) 618-4549
   Facsimile: (813) 229-3502                       dblumenthal@goldbergsegalla.com
   smills@mpdlegal.com                             lparker@goldbergsegalla.com
   rweeks@mpdlegal.com                             and
   csoltis@mpdlegal.com
                                                   Stephen N. Dratch, Esq.
   Counsel for Travelers Casualty and Surety       Julian Wilsey, Esq.
   Company of America                              Franzblau Dratch, P.C.
                                                   354 Eisenhower Parkway
                                                   Livingston, New Jersey 07039
                                                   Telephone: (973) 992-3700
                                                   sdratch@njcounsel.com
                                                   jwilsey@njcounsel.com
                                                   Counsel for Great American Insurance
                                                   Company




                                               5
